12 So. 3d 904 (2009)
George KALIVRETENOS and G & G Two, LLC, Appellants,
v.
81 DUNDEE, LLC and 158 Dundee, LLC, Appellees.
No. 5D08-592.
District Court of Appeal of Florida, Fifth District.
July 2, 2009.
Dennis R. O'Connor and R. Sam Dunaway, III, of Cooney, Mattson, Lance, Blackburn, Richards & O'Connor, P.A., Orlando, for Appellant.
Richard S. Dellinger and Melody B. James of Lowndes, Drosdick, Doster, Kanter & Reed, P.A., Orlando, for Appellees.
PER CURIAM.
As to the claims of error raised by G & G Two, LLC, we affirm. The claims of error raised by George Kalivretenos are currently stayed as a result of his bankruptcy filing and will be addressed if and when the bankruptcy stay is lifted.
AFFIRMED as to G & G Two, LLC; stayed as to George Kalivretenos.
MONACO, C.J., PALMER, and COHEN, JJ., concur.